                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 7:19–CV–127–BR

PAUL ARNOLD LEWIS,                  )
                                    )
      Plaintiff,                    )
                                    )
      v.                            )                 ORDER
                                    )
MURPHY-BROWN, LLC,                  )
                                    )
      Defendants.                   )
____________________________________)


       This matter is before the court on Magistrate Judge Robert B. Jones, Jr.’s Memorandum

and Recommendation (“M&R”) recommending the dismissal of plaintiff’s claim pursuant to 42

U.S.C. § 1983 and that plaintiff be allowed to proceed on his common law claims for nuisance

and negligence. (DE # 7.) Plaintiff did not file an objection thereto.

       “The Court is not required to review, under a de novo or any other standard, the factual or

legal conclusion of the magistrate judge to which no objections have been raised.” Clark v.

Harrah’s NC Casino Co., LLC, No. 1:17–CV–00240–MR–DLH, 2018 WL 4664136, at *1

(W.D.N.C. Sept. 28, 2018) (citing Thomas v. Arn, 474 U.S. 140, 150 (1985) (“There is no

indication that Congress, in enacting § 636(b)(1)(C), intended to require a district judge to

review a magistrate’s report to which no objections are filed.”)). Accordingly, the court

ADOPTS the M&R as its own. Plaintiff’s § 1983 claim is DISMISSED. The Clerk is

DIRECTED to send plaintiff a blank summons. Within 30 days, plaintiff shall complete the

summons and return it to the Clerk for issuance. The United States Marshals Service is
DIRECTED to serve the summons with a copy of the complaint on defendant.

      This 24 October 2019.


                                  __________________________________
                                              W. Earl Britt
                                              Senior U.S. District Judge




                                            2
